Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [2] [a]). Supreme Court did not abuse its discretion in denying the motion of defendant to withdraw his plea, which was based upon his alleged misunderstanding that he was pleading guilty to a violent felony (see People v Walton, 98 AD2d 842, 843 [1983]). The valid waiver by defendant of his right to appeal encompasses his challenge to the severity of his sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present — Scudder, PJ., Hurlbutt, Peradotto, Green and Gorski, JJ.